09-2578-ag
    Qeta v. Holder
                                                                                  BIA
                                                                              Chew, IJ
                                                                          A098 580 551
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 25 th day of May, two thousand ten.

    PRESENT:
             ROBERT D. SACK,
             ROBERT A. KATZMANN,
             RICHARD C. WESLEY,
                   Circuit Judges.
    ______________________________________

    JOLANDA QETA,
             Petitioner,

                     v.                                    09-2578-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Linda C. Flanagan, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Terri J. Scadron, Assistant
                                  Director; Manuel A. Palau, Trial
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Jolanda Qeta, a native and citizen of Albania, seeks

review of a May 20, 2009, order of the BIA affirming the

July 12, 2007, decision of Immigration Judge (“IJ”) George

T. Chew, which denied her application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).    In re Jolanda Qeta No. A098 580

551 (BIA May 20, 2009), aff’g No. A098 580 551 (Immig. Ct.

N.Y. City July 12, 2007).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we review the

decision of the IJ as supplemented by the BIA.    See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

applicable standards of review are well established.     See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009).

    The agency’s determination that Qeta did not suffer

past persecution is supported by substantial evidence.     The

IJ reasonably determined that Qeta’s encounters with men who

                               2
sought unsuccessfully to force her into prostitution and the

threatening phone calls she received did not rise to the

level of persecution.     See Ivanishvili v. U.S. Dep’t of

Justice, 433 F.3d 332, 341 (2d Cir. 2006) (holding that the

harm must be sufficiently severe, rising above “mere

harassment”); Guan Shan Liao v. U.S. Dep’t of Justice, 293

F.3d 61, 70 (2d Cir. 2002) (stating that unfulfilled threats

do not constitute persecution).

    We also find no error in the agency’s determination

that Qeta’s purported social group—young single women in

Albania who do not have male relatives to protect them from

sex traffickers—was not cognizable under the INA.     The BIA

has long interpreted the term “social group” to mean “a

group of persons all of whom share a common, immutable

characteristic.”     Matter of Acosta, 19 I. & N. Dec. 211, 233

(BIA 1985).   A cognizable social group must: (1) exhibit a

shared characteristic that is socially visible to others in

the community; and (2) be defined with sufficient

particularity.     See Matter of A-M-E & J-G-U-, 24 I. & N.

Dec. 69, 74-76 (BIA 2007), aff’d by Ucelo-Gomez v. Mukasey,

509 F.3d 70, 73 (2d Cir. 2007).     Qeta advances no argument

that would compel us to disturb the agency’s conclusion that


                                3
the group she proposed was too broad to be cognizable.     See

Matter of Acosta, 19 I. & N. Dec. at 233; Gomez v. INS, 947

F.2d 660, 664 (2d Cir. 1991)(“Possession of broadly-based

characteristics such as youth and gender will not by itself

endow individuals with membership in a particular group.”);

see also Rreshpja v. Gonzales, 420 F.3d 551,555 (6th Cir.

2005) (holding that “young (or those who appear to be

young), attractive Albanian women who are forced into

prostitution” did not constitute a social group under the

INA).     Moreover, as the BIA observed, to the extent Qeta has

married, she is no longer a member of that group.

    Qeta’s failure to establish the requisite nexus to a

protected ground was fatal to her claims for both asylum and

withholding of removal.     See 8 U.S.C. §§ 1101(a)(42),

1158(b), 1231(b)(3).     She does not challenge the agency’s

denial of her application for CAT relief.

    For the foregoing reasons, the petition for review is

DENIED.     As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                4